       Case 8:19-cv-00878-JLS-DFM Document 10 Filed 05/10/19 Page 1 of 1 Page ID #:377
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER
 EASTMAN MCCARTNEY DALLMANN LLP
 Andrew S. Dallmann (SBN 206771)
 2603 Main Street, Suite 200
 Irvine, California 92614
 Telephone: (949) 379-6649




 ATTORNEY(S) FOR:    Straumann USA, LLC
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
Straumann USA, LLC,                                                            CASE NUMBER:


                                                                                                     8:19-cv-00878
                                                              Plaintiff(s),
                                     v.
TruAbutment Inc.,
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                Straumann USA, LLC
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                      CONNECTION / INTEREST
Straumann USA, LLC,                                                           Plaintiff

TruAbutment Inc.                                                              Defendant




         May 10, 2019                                      /s/ Andrew Dallmann
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Straumann USA, LLC,


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
